DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souchkov (US 20110298745) in view of Mattice et al. (US 20090084612). 

As to claim 1, Souchkov discloses a touch sensor system comprising: 
a touch sensor (Fig. 5); 
5a drive-sense circuit (DSC) (Fig. 2(40a/50a)) operably coupled to the touch sensor ([0041]), wherein, when enabled (Fig. 9), the DSC is configured to: 
drive a first signal via a single line coupling to the touch sensor and simultaneously sense, via the single line, change of the first signal that is based on a second signal coupled to the touch sensor from a user that changes an electrical characteristic of the 10touch sensor ([0040] – [0041]), 
process the first signal to generate a digital signal that is representative of the electrical characteristic of the touch sensor ([0035], [0041]); 
memory that stores operational instructions ([0026]); and 
a processing module operably coupled to the DSC and to the memory (Fig. 2, [0026] – [0027]).  
Souchkov does not specifically teach the second signal is uniquely associated with the user; and wherein, when 15enabled, the processing module is configured to execute the operational instructions to process the digital signal to detect interaction of the user with the touch sensor and to identify the user. 
Mattice teaches the second signal is uniquely associated with the user ([0045]: identification (ID)); and
wherein, when 15enabled, the processing module is configured to execute the operational instructions to process the digital signal to detect interaction of the user with the touch sensor and to identify the user (Figs. 1B-1C, [0040]: effectively detect the identity of a particular user, [0045], [0053]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Souchkov’s touch sensor system by incorporating Mattice’s idea of identifying authorized user in order to maintain confidentiality. 

As to claim 2, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein, when enabled, the processing 20module is further configured to execute the operational instructions to: process the digital signal to detect the interaction of the user with the touch sensor, to identify the user, and to determine whether the user who is identified is an authorized user (Mattice: Fig. 1E, [0050]); and 
based on a determination that the user who is identified is not an authorized user, 25abort execution of one or more operations associated with the interaction of the user with the touch sensor (Mattice: Fig. 1E(84-82), [0050]).  

As to claim 3, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein, when enabled, the processing module is further configured to execute the operational instructions to: 30process the digital signal to detect the interaction of the user with the touch sensor, to identify the user, and to determine whether the user who is identified is an authorized user (Mattice: Fig. 1E, [0050]); and 
SGS00007C285based on a determination that the user who is identified is an authorized user, facilitate execution of one or more operations associated with the interaction of the user with the touch sensor (Mattice: Fig. 1E, [0050] – [0051]).  

As to claim 54, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein the second signal includes an Identifier (ID) code that is uniquely associated with the user, and wherein, when enabled, the processing module is further configured to execute the operational instructions to process the ID code of the digital signal to identify the user (Mattice: Figs. 1B-1C, Fig. 12 , [0040], [0053]).  

As to claim 105, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein change of the first signal that is also based on a third signal coupled to the touch sensor from another user that changes the electrical characteristic of the touch sensor (Mattice: Figs. 1B-1C, [0040]); 
the third signal is uniquely associated with the another user (Mattice: [0045]: identification (ID), Fig. 12, [0064]); and 
when enabled, the processing module is further configured to execute the operational 15instructions to process the digital signal to detect interaction of the another user with the touch sensor and to identify the another user (Mattice: Figs. 1B-1C, Fig. 12, [0040]: effectively detect the identity of a particular user, [0045], [0053], [0064], Note: the second user will be identified using the same identification process).  

As to claim 6, Souchkov (as modified by Mattice) teach the touch sensor system of claim 5, wherein the third signal includes an Identifier (ID) code that is uniquely associated with the another user, and wherein, when 20enabled, the processing module is further configured to execute the operational instructions to process the ID code of the digital signal to identify the another user (Mattice: Figs. 1B-1C, [0040]: effectively detect the identity of a particular user, [0045]: identification (ID), [0053]).  

As to claim 7, Souchkov (as modified by Mattice) teach the touch sensor system of claim 5 further comprising: a first other DSC (Souchkov: Fig. 2(40a/50a), wherein, when enabled, the first other DSC is configured to couple 25the second signal to the user via a first DSC interface (Souchkov: [0041]); and a second other DSC (Souchkov: Fig. 2(40b/50b), when enabled, the second other DSC is configured to couple the third signal to the another user via a second DSC interface (Souchkov: [0041], Mattice; Fig. 12, [0064]).  

As to claim 8, Souchkov (as modified by Mattice) teach the touch sensor system of claim 7, wherein: 30the first DSC interface includes a first seat or a first seat belt of an automobile; the second DSC interface includes a second seat or a second seat belt of the automobile; and the touch sensor system includes a touchscreen display of the automobile (Souchkov: [0041], Mattice: Fig. 12, [0064]: touch detector 1522 can detect a touch by player seated in seat 1506; it is obvious that automobile seat can be treated as seat 1506).  

As to claim 9, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1 further comprising: another DSC (Souchkov: Fig. 2(40b/50b)), wherein, when enabled, the another DSC is configured to couple the second signal to the user via a DSC interface (Souchkov: [0041]).  

As to claim 510, Souchkov (as modified by Mattice) teach the touch sensor system of claim 9, wherein the DSC interface includes at least one of a pen, an e-pen, a conductive mat, a seat, a seat belt, a cell phone, a smart phone, a key fob, a watch, an active wrist-band, a personal digital assistant (PDA), or a clip-on element (Mattice: [0064], [0079]).  

As to claim 1011, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein the touch sensor system includes at least one of: a touchscreen, a button, an electrode, an external controller, rows of electrodes, columns of electrodes, a matrix of buttons, or an array of buttons (Mattice: [0064], [0079]).  

As to claim 1512, Souchkov (as modified by Mattice) teach the touch sensor system of claim 1, wherein the DSC further comprises: a power source circuit operably coupled to the touch sensor via the single line, wherein, when enabled, the power source circuit is configured to provide the first signal that includes an analog signal via the single line coupling to the touch sensor, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating 20component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor; and 25generate the digital signal that is representative of the electrical characteristic of the touch sensor (Mattice: [0053]: oscillator 310).  

As to claim 13, Souchkov (as modified by Mattice) teach the touch sensor system of claim 12 further comprising: the power source circuit including a power source to source at least one of a voltage 30or a current to the touch sensor via the single line; and the power source change detection circuit including: a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and SGS00007C287a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor to the at least one of the voltage reference and the current reference to produce the analog signal (Mattice: [0053]: comparator 304).  

As to claim 514, Souchkov discloses a touch sensor system comprising: 
a first touch sensor (Fig. 5); 
a first drive-sense circuit (DSC) (Fig. 2(40a/50a)) operably coupled to the first touch sensor ([0041]), wherein, when enabled (Fig. 9), the first DSC is configured to: 
drive a first signal via a first single line coupling to the touch sensor and 10simultaneously sense, via the first single line, change of the first signal that is based on a second signal coupled to the first touch sensor from a first user that changes a first electrical characteristic of the first touch sensor ([0040] – [0041]), 
process the first signal to generate a first digital signal that is representative 15of the first electrical characteristic of the first touch sensor ([0035], [0041]); 
a second touch sensor (Fig. 5); 
a second DSC (Fig. 2(40b/50b)) operably coupled to the second touch sensor, wherein, when enabled (Fig. 9), the second DSC is configured to: 
process the third signal to generate a second digital signal that is 25representative of the second electrical characteristic of the second touch sensor; 
memory that stores operational instructions ([0027]); and 
a processing module operably coupled to the first DSC, the second DSC, and to the memory (Fig. 2, [0026] – [0027]).  
Souchkov does not explicitly teach the second signal is uniquely associated with the first user; and drive a third signal via a second single line coupling to the second touch 20sensor and simultaneously sense, via the second single line, change of the third signal that is based on a fourth signal coupled to the second touch sensor from a second user that changes a second electrical characteristic of the second touch sensor, wherein the fourth signal is uniquely associated with the second user; and wherein, when enabled, the processing module is configured to execute the operational instructions to: 30process the first digital signal to detect interaction of the first user with the first touch sensor and to identify the first user; and process the second digital signal to detect interaction of the second user with the second touch sensor and to identify the second user. 
Mattice teaches the second signal is uniquely associated with the first user ([0045]: identification (ID));  
drive a third signal via a second single line coupling to the second touch 20sensor and simultaneously sense, via the second single line, change of the third signal that is based on a fourth signal coupled to the second touch sensor from a second user that changes a second electrical characteristic of the second touch sensor (Figs. 11-12, [0045], [0064]), wherein the fourth signal is uniquely associated with the second user ([0045]: identification (ID)); and
wherein, when enabled (Fig. 11), the processing module is configured to execute the operational instructions to: 
30process the first digital signal to detect interaction of the first user with the first touch sensor and to identify the first user (Figs. 1B-1C, Fig. 12, [0040], [0064]); and 
process the second digital signal to detect interaction of the second user with the second touch sensor and to identify the second user (Figs. 1B-1C, [0040]: effectively detect the identity of a particular user, Fig. 12, [0045], [0064]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Souchkov’s touch sensor system by incorporating Mattice’s idea of identifying authorized user in order to maintain confidentiality. 

As to claim 15, Souchkov (as modified by Mattice) teach the touch sensor system of claim 14, wherein: the second signal includes a first Identifier (ID) code that is uniquely associated with the first user (Mattice: [0045]: identification (ID)); 
the fourth signal includes a second ID code that is uniquely associated with the 5second user (Mattice: [0045]: identification (ID), Note: each user/player has unique ID); and 
when enabled, the processing module is further configured to execute the operational instructions to: process the first ID code of the first digital signal to identify the first user (Mattice: Figs. 1B-1C, Fig. 12, [0040], [0064]); and 10process the second ID code of the second digital signal to identify the second user (Mattice: Figs. 1B-1C, [0040]: effectively detect the identity of a particular user, Fig. 12, [0045], [0064]).  

As to claim 16, Souchkov discloses a touch sensor system comprising: 
a touch sensor (Fig. 5); 
15a first drive-sense circuit (DSC) (Fig. 2(40a/50a)) operably coupled to the touch sensor ([0041]), wherein, when enabled (Fig. 9), the DSC is configured to: 
drive a first signal via a single line coupling to the touch sensor and simultaneously sense, via the single line, change of the first signal that is based on a second signal coupled to the touch sensor from a user that changes an electrical characteristic of the 20touch sensor ([0040] – [0041]), 
process the first signal to generate a digital signal that is representative of the electrical characteristic of the touch sensor ([0035], [0041]); 
a second DSC (Fig. 2(40b/50b)), wherein, when enabled, the second DSC is configured to couple the 25second signal to the user via a DSC interface ([0040] – [0041]); 
memory that stores operational instructions ([0026]); and 
a processing module operably coupled to the DSC and to the memory, wherein, when enabled (Fig. 2, [0026] – [0027]).  
Souchkov does not specifically teach wherein the second signal is uniquely associated with the user, wherein the second signal includes an Identifier (ID) code that is uniquely associated with the user; and the processing module is configured to execute the operational instructions to process the digital signal to detect interaction of the user with the touch sensor and to process 30the ID code of the digital signal to identify the user. 
Mattice teaches the second signal is uniquely associated with the user, wherein the second signal includes an Identifier (ID) code that is uniquely associated with the user ([0045]: identification (ID)); and 
the processing module is configured to execute the operational instructions to process the digital signal to detect interaction of the user with the touch sensor and to process 30the ID code of the digital signal to identify the user (Figs. 1B-1C, [0040]: effectively detect the identity of a particular user, [0045], [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Souchkov’s touch sensor system by adapting Mattice’s idea of identifying authorized user in order to maintain confidentiality. 

As to claim 17, Souchkov (as modified by Mattice) teach the touch sensor system of claim 16, wherein, when enabled, the processing module is further configured to execute the operational instructions to: SGS00007C289process the digital signal to detect the interaction of the user with the touch sensor, to process the ID code of the digital signal to identify the user, and to determine whether the user who is identified is an authorized user (Mattice: Fig. 1E, [0050]); and 
based on a determination that the user who is identified is not an authorized user, 5abort execution of one or more operations associated with the interaction of the user with the touch sensor (Mattice: Fig. 1E(84-82), [0050]).  

As to claim 18, Souchkov (as modified by Mattice) teach the touch sensor system of claim 16, wherein, when enabled, the processing module is further configured to execute the operational instructions to: 10process the digital signal to detect the interaction of the user with the touch sensor, to process the ID code of the digital signal to identify the user, and to determine whether the user who is identified is an authorized user (Mattice: Fig. 1E, [0050]); and 
based on a determination that the user who is identified is an authorized user, facilitate execution of one or more operations associated with the interaction of the user with 15the touch sensor (Mattice: Fig. 1E, [0050] – [0051]).  

As to claim 19, Souchkov (as modified by Mattice) teach the touch sensor system of claim 16, wherein the DSC further comprises: a power source circuit operably coupled to the touch sensor via the single line, wherein, when enabled, the power source circuit is configured to provide the first signal that 20includes an analog signal via the single line coupling to the touch sensor, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: 25detect an effect on the analog signal that is based on the electrical characteristic of the touch sensor; and generate the digital signal that is representative of the electrical characteristic of the touch sensor (Mattice: [0053]: oscillator 310).  

As to claim 3020, Souchkov (as modified by Mattice) teach the touch sensor system of claim 19 further comprising: the power source circuit including a power source to source at least one of a voltage or a current to the touch sensor via the single line; and the power source change detection circuit including: SGS00007C290a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided to the touch sensor to the at least one of the voltage reference and the 5current reference to produce the analog signal (Mattice: [0053]: comparator 304).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628